UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
PHILIP LOPEZ, )
Plaintiff, 5

v. No. 4:19CV3310 RLW
AREFE BEREKET, et al., 5
Defendants.

ORDER OF DISMISSAL

This matter is before the Court on Plaintiff Philip Lopez’s Response to Order to Show
Cause Requesting Additional Time to Obtain Service Upon Defendant Arefe Bereket (ECF No.
15), which the Court construes as a motion for additional time or, in the alternative, for voluntary
dismissal without prejudice.

On February 25, 2020, the Court ordered Plaintiff to show cause why this action should
not be dismissed as to Defendant Bereket for failure to execute timely service in compliance with
Federal Rule of Civil Procedure 4(m). (ECF No. 11} On March 9, 2020, Plaintiff s initial
counsel filed a motion to withdraw and new counsel entered his appearance. (ECF Nos. 13 &
14) On March 10, 2020, Plaintiff's new counsel timely responded to the Show Cause Order.
(ECF No. 15) In the response, Plaintiffs new counsel explains the prior attempts at service upon
Defendant Bereket and requests an additional 90 or 120 days to obtain service. In the alternative,
Plaintiff's new counsel moves to dismiss the entire action without prejudice. On March 12,
2020, Defendant Postmates, Inc. submitted a memorandum stating it does not oppose dismissal
without prejudice.

Accordingly,

 
Case: 4:19-cv-03310-RLW Doc. #: 21 Filed: 03/13/20 Page: 2 of 2 PagelD #: 128

IT IS HEREBY ORDERED that Plaintiff Philip Lopez’s Response to Order to Show
Cause Requesting Additional Time to Obtain Service Upon Defendant Arefe Bereket (ECF No.
15), which the Court construes as a motion, is GRANTED.

IT IS FURTHER ORDERED that Plaintiff Philip Lopez’s claims against Defendants
Arefe Bereket and Postmates, Inc. are DISMISSED without prejudice, each party to bear its

own costs.

Dated this 13th day of March, 2020.

Berni L Ir

RONNIE L. WHITE
UNITED STATES DISTRICT JUDGE

 
